                 Case 1:20-cv-00510-LPS Document 16-1 Filed 08/03/20 Page 1 of 7 PageID #: 4363




                                                            Exhibit 1
                                  Response to Defendants’ Exhibit L Chart Exhibit A
               10,248,477                              8,209,705 (cancelled)                         8,566,843 (cancelled)
                                            3. The method as recited in claim 1,          3. The non-transitory computer-readable
[1.4] a memory manager associated with      wherein the information is extracted from     medium as set forth in claim 1, wherein
the non-volatile memory, said memory        the message received by a storage             the computer program product is operable
manager comprising an upgrade and           resource manager.                             such that the storage resource includes a
configuration manager to configure the      4. The method as recited in claim 1,          bulletin board resource.
data structure of the non-volatile memory, wherein the information is converted from
an event manager to capture input-output a signal received by a storage resource
events as variables and generate new        manager.                                      Stragent Response:
events, flags or signals, a data access     8. The non-transitory computer-readable
manager to control code update and          medium as recited in claim 7, wherein the     The ’477 claim is narrower in scope than
configuration of the memory and access      storage resource includes a bulletin board.   the ‘843 patent claims. The ‘477 claims
rights for individual applications at       12. The non-transitory computer-readable      require a “memory manager” that has
execution, and a data integrity             medium as recited in claim 7, wherein the     specific substructures and configurations.
component to analyze stored state           computer program product is operable          However, the claims of the ‘843 patent,
variables for integrity and generate events such that objects are generated based on a    similar to those of the ‘705, merely refer
or flags if any problem occurs              change of state of the information stored     to a “storage resource manager” at a high
                                            on the storage resource.                      level, and that the “storage resource” can
                                            13. The non-transitory computer-readable      include a bulletin board resource.”
                                            medium as recited in claim 12, wherein        Nothing in the ‘843 claims explicitly or
                                            the objects include at least one of flags,    implicitly describes any of the actual
                                            events, signals, and interrupts.              underlying substructures of the “memory
                                                                                          manager” as recited here. Nor has any
                                                                                          decision by the PTAB discussed or
                                            Stragent Response:                            referenced any “upgrade and
                                                                                          configuration manager”, “event manager”,
                                            The ’477 claim is narrower in scope than      “data access manager”, or “data integrity
                                            the ‘705 patent claims. The ‘477 claims       component” as required by claim 1 of the
                                            require a “memory manager” that has           ‘477 patent. These additional limitations
                                            specific substructures and configurations.    alone create a narrower claim than those



                                                                 1
                 Case 1:20-cv-00510-LPS Document 16-1 Filed 08/03/20 Page 2 of 7 PageID #: 4364




                10,248,477                                8,209,705 (cancelled)                     8,566,843 (cancelled)
                                               However, the claims of the ‘705 patent    in the IPR proceedings, and thus claim 1
                                               deal merely refer to a “storage resource  of the ‘477 patent represents a patentably
                                               manager” at a high level. Nothing in the  distinct claim.
                                               ‘705 claims explicitly or implicitly
                                               describes any of the actual underlying
                                               substructures of the “memory manager” as
                                               recited here. Nor has any decision by the
                                               PTAB discussed or referenced any
                                               “upgrade and configuration manager”,
                                               “event manager”, “data access manager”,
                                               or “data integrity component” as required
                                               by claim 1 of the ‘477 patent. These
                                               additional limitations alone create a
                                               narrower claim than those in the IPR
                                               proceedings, and thus claim 1 of the ‘477
                                               patent represents a patentably distinct
                                               claim.

[1.12] share the stored information with       [20.7] logic for causing the information to   [51.8] wherein the apparatus is operable
at least one of a plurality of heterogeneous   be shared by:                                 such that the information is capable of
processes including at least one process       in real-time, sharing the information         being shared in real-time utilizing a
associated with a second physical network      utilizing at least one message format         second network protocol associated with a
selected from the group consisting of          corresponding to a second network             second network, and the control unit
FlexRay, Controller Area Network, and          protocol associated with a second network     includes:
Local Interconnect Network, utilizing a        which is different from the first network     55. The apparatus as set forth in claim 51,
network protocol different from a protocol     protocol;                                     wherein the apparatus is operable such
of the first physical network                                                                that the first network and the second
                                                                                             network are heterogeneous networks.
                                               Stragent Response:                            56. The apparatus as set forth in claim 51,
                                                                                             wherein the apparatus is operable such
                                               The key issue here is the word “stored,”      that the second network protocol is
                                               because one of the contested issues at the    different than the first network protocol




                                                                   2
                 Case 1:20-cv-00510-LPS Document 16-1 Filed 08/03/20 Page 3 of 7 PageID #: 4365




               10,248,477                                 8,209,705 (cancelled)                       8,566,843 (cancelled)
                                              PTAB trials was that the prior claims
                                              simply stated “share the information”
                                              without any requirement that the shared       Stragent Response:
                                              information be that information which had
                                              been “stored” in view of the prior            The key issue here is the word “stored,”
                                              limitations. The current ‘477 claim 1 is      because of the contested issues at the
                                              now limited to sharing “stored”               PTAB trial was that the prior claims
                                              information, which avoids the disputed        simply stated “share the information”
                                              issue at trial. Obviously, the claims at      without any requirement that the shared
                                              issue in the various IPR proceedings did      information be that information which had
                                              not include the requirement for sharing       been “stored” in view of the prior
                                              the “stored” information, and that one        limitations. The current ‘477 claim 1 is
                                              word creates a patentably distinct claim.     now limited to sharing “stored”
                                                                                            information, which avoids the disputed
                                                                                            issue at trial. Obviously, the IPR Claims
                                                                                            did not include the requirement for
                                                                                            sharing the “stored” information, and that
                                                                                            one word creates a patentably distinct
                                                                                            claim.


[1.13] interfaces for communication with      [20.8] wherein the system is associated       See, e.g., claim 1 (“wherein the computer
each of FlexRay, Controller Area              with an electronic control unit with at       program product is associated with an
Network, and Local Interconnect               least one gateway function, and a plurality   electronic control unit with a plurality of
Network networks, with each physical          of interface portions including:              interface portions); claim 47 (“wherein the
network in communication with a                                                             method is associated with an electronic
component including at least one of a         See also, claim 1 (“wherein the method is     control unit with a plurality of interface
sensor, an actuator, or a gateway, and with   associated with an electronic control unit    portions”); claim 48 (“wherein the
each of the FlexRay, Controller Area          with at least one gateway function, and a     computer program product is operable
Network, and Local Interconnect Network       plurality of interface portions”); claim 7    such that the information is capable of
interfaces comprising a corresponding         (“wherein the computer program product        being shared in real time utilizing a
network communication bus controller          is associated with an electronic control      control unit that includes a plurality of




                                                                  3
                Case 1:20-cv-00510-LPS Document 16-1 Filed 08/03/20 Page 4 of 7 PageID #: 4366




                10,248,477                       8,209,705 (cancelled)                          8,566,843 (cancelled)
including a corresponding network     unit with at least one gateway function,       interfaces”); claim 49 (“wherein the
communication bus driver;             and a plurality of interface portions”).       computer program product is associated
                                                                                     with a unit with a plurality of interface
                                                                                     portions”); claim 50 (“wherein the
                                      Stragent Response:                             electronic control unit is operable such
                                                                                     that the information is capable of being
                                                                                     shared in real time, and the electronic
                                      The ‘705 patent claims broadly require an      control unit includes a plurality of
                                      ECU with two or more interfaces that is        interfaces”).
                                      “associated with a gateway function”.
                                      None of the final written decisions            17. The non-transitory computer-readable
                                      discussed systems containing three             medium as set forth in claim 1, wherein
                                      networks, much less the three specific         the computer program product is operable
                                      networks described. Rather, they               such that the electronic control unit is
                                      described CAN, and one other network –         equipped with at least one gateway
                                      Ethernet, FireWire, MOST, etc. The             function.
                                      narrower ‘477 claim 1 specifically
                                      requires interfaces for three specific types
                                      of physical networks – FlexRay, CAN,           Stragent Response:
                                      and LIN, where each physical network
                                      needs to include “at least one of a sensor,    Like the ‘705 claims, the ‘843 patent
                                      an actuator, or a gateway”, and where          claims broadly require an ECU with two
                                      each network comprises a bus controller        or more interfaces, and where the ECU
                                      that includes a bus driver. These              can contain a gateway function. None of
                                      additional limitations alone create a          the final written decisions discussed
                                      narrower claim than those in the IPR           systems containing three networks, much
                                      proceedings, and thus claim 1 of the ‘477      less the three specific networks described.
                                      patent represents a patentably distinct        Rather, they described CAN, and one
                                      claim.                                         other network – Ethernet, FireWire,
                                                                                     MOST, etc. The narrower ‘477 claim 1
                                                                                     specifically requires interfaces for three
                                                                                     specific types of physical networks –




                                                           4
                 Case 1:20-cv-00510-LPS Document 16-1 Filed 08/03/20 Page 5 of 7 PageID #: 4367




               10,248,477                               8,209,705 (cancelled)                           8,566,843 (cancelled)
                                                                                             FlexRay, CAN, and LIN, where each
                                                                                             physical network needs to include “at
                                                                                             least one of a sensor, an actuator, or a
                                                                                             gateway”, and where each network
                                                                                             comprises a bus controller that includes a
                                                                                             bus driver. These additional limitations
                                                                                             alone create a narrower claim than those
                                                                                             in the IPR proceedings, and thus claim 1
                                                                                             of the ‘477 patent represents a patentably
                                                                                             distinct claim.


[1.14] …. said first communication           [20.9] a first interface portion for            [51.9] a first interface for interfacing with
interface configured to extract variables    interfacing with the first network, the first   the first network, the first interface
from the overall message communicated        interface portion including a first             including a first interface-related first
by the first physical network employing a    interface-related first layer part for          component for receiving first data units
first protocol and storing the packet data   receiving first interface-related first layer   and a first interface-related second
unit representing the datum                  messages and a first interface-related          component, the control unit being
information carried by the overall           second layer part, the first interface-         operable such that the first data units are
message from a first physical network        related first layer messages being              processed after which processed first data
in the database; and                         processed after which first interface-          units are provided, where the first network
                                             related second layer messages are               is at least one of a Controller Area
                                             provided, where the first network is at         Network type, a Flexray network type, or
                                             least one of a Controller Area Network, a       a Local Interconnect Network type; and
                                             Flexray network, or a Local Interconnect
                                             Network; and
                                                                                             Stragent Response:

                                             Stragent Response:                              Like the ‘705 claims, the ‘843 claims
                                                                                             merely require the messages be
                                             The ‘705 claims merely require the              “processed”. The narrower claim 1 of the
                                             messages be “processed”. The narrower           ‘477 patent now requires, among other




                                                                   5
                Case 1:20-cv-00510-LPS Document 16-1 Filed 08/03/20 Page 6 of 7 PageID #: 4368




              10,248,477                              8,209,705 (cancelled)                        8,566,843 (cancelled)
                                           claim 1 of the ‘477 patent now requires,     things, an additional step of “storing” the
                                           among other things, an additional step of    packet data unit in the database. Even
                                           “storing” the packet data unit in the        assuming, arguendo, that such processing
                                           database. Even assuming, arguendo, that      includes extracting variables, which is
                                           such processing includes extracting          also an additional limitation in ‘477 claim
                                           variables, which is also an additional       1 not required in the ‘843 claims, nothing
                                           limitation in ‘477 claim 1 not require in    in any of IPR proceedings, including the
                                           the ‘705 claims, nothing in any of IPR       final written decisions, discusses storing
                                           proceedings, including the final written     packet data units in a database. These
                                           decisions, discusses storing packet data     additional limitations alone create a
                                           units in a database. These additional        narrower claim than those in the IPR
                                           limitations alone create a narrower claim    proceedings, and thus claim 1 of the ‘477
                                           than those in the IPR proceedings, and       patent represents a patentably distinct
                                           thus claim 1 of the ‘477 patent represents   claim.
                                           a patentably distinct claim.

[1.16] wherein the automotive electronic   2. The method as recited in claim 1,        45. The non-transitory computer-readable
control unit is configured such that the   wherein the information is replicated       medium as set forth in claim 1, wherein
stored information may be shared with      among a plurality of the storage resources. the computer program product is operable
the second physical network by                                                         such that the first interface-related second
replicating the packet unit data                                                       layer messages and the second interface-
obtained from the first physical           Stragent Response:                          related first layer messages are a same
network by composing another message                                                   messages.
configured to be communicated using        Claim 2 of the ‘705 patent requires
the different protocol of the second       replicating information among two or
physical network.                          more storage resource. The IPR              Stragent Response:
                                           proceedings and final written decisions
                                           discuss, e.g., “replicating information     Nothing in the ‘843 patent claim 45
                                           stored in a global variable table across    requires that the stored information from a
                                           local variable tables ….” (IPR2017-         first network be shared by replicating the
                                           00458, paper 31, pp. 51-52) or storing the packet unit data by composing another
                                           copies of the same message in multiple      message in a protocol for a second




                                                               6
 Case 1:20-cv-00510-LPS Document 16-1 Filed 08/03/20 Page 7 of 7 PageID #: 4369




10,248,477                        8,209,705 (cancelled)                        8,566,843 (cancelled)
                       places (see IPR2017-00676, paper 33, p.      network. Nothing in any IPR proceeding
                       38). This is not the same as the current,    or final written decision discusses this
                       narrower claim limitation, which requires    additional requirement. These additional
                       specifically replicating the packet unit     limitations alone create a narrower claim
                       data by composing another message in a       than those in the IPR proceedings, and
                       different protocol. These additional         thus claim 1 of the ‘477 patent represents
                       limitations alone create a narrower claim    a patentably distinct claim.
                       than those in the IPR proceedings, and
                       thus claim 1 of the ‘477 patent represents
                       a patentably distinct claim.




                                           7
